1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellee,

 9 v.                                                                                  NO. 31,224

10 COREY MATHIS,

11          Defendant-Appellant.

12 APPEAL FROM THE DISTRICT COURT OF CURRY COUNTY
13 Stephen K. Quinn, District Judge

14 Gary K. King, Attorney General
15 Santa Fe, NM

16 for Appellee

17 The Law Offices of Nancy L. Simmons, P.C.
18 Nancy L. Simmons
19 Albuquerque, NM

20 for Appellant

21                                 MEMORANDUM OPINION

22 VANZI, Judge.
 1        Defendant Corey Mathis appeals his conviction for trafficking controlled

 2 substances. He asserts that the district court should have enforced an agreement he

 3 made with a State Police agent pursuant to which he would receive reduced charges

 4 and a sentence of probation if he worked for the agent as a confidential informant.

 5 [DS 5] This Court filed a notice of proposed summary disposition, proposing to

 6 affirm the district court’s denial of Defendant’s motion to enforce the agreement.

 7 Defendant filed a memorandum in opposition to proposed summary disposition, which

 8 we have given due consideration. Unpersuaded, we affirm the district court.

 9        Defendant’s memorandum in opposition suggests that we assign this appeal to

10 the general calendar so as to better develop the facts using the hearing transcript. We

11 decline to do so, as the facts set forth in the docketing statement and the district

12 court’s letter decision provide sufficient basis to affirm.

13        For the reasons stated in our notice of proposed summary disposition, we affirm

14 the district court.

15        IT IS SO ORDERED.

16                                          __________________________________
17                                          LINDA M. VANZI, Judge

18 WE CONCUR:



19 _________________________________

                                              2
1 JAMES J. WECHSLER, Judge



2 _________________________________
3 TIMOTHY L. GARCIA, Judge




                                  3